DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 6/22/2021 have been considered.


Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Amendment filed on 6/22/2021 does not constitute new matter, and has been accepted by Examiner.
Regarding independent claim 41, Applicant argues Mitsunaga and Klaban does not disclose the newly added features of,
generating an emergency registry for an emergency potentially affecting a plurality of users and storing the registration entry in a ledger of registration entries associated with the emergency potentially affecting the plurality of users.
generating an emergency registry for an emergency potentially affecting a plurality of users and storing the registration entry in a ledger of registration entries associated with the emergency potentially affecting the plurality of users ([0034]-[0035]: creating a database for people to register their medical information for later retrieval when an emergency arises).
T
Due to the broadness of the claim language, the claims are still not yet in condition for allowance, and are newly rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-46, 48-56, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga (US 2014/0142979) in view of Klaban (US 2016/0173689).

Regarding claim 41, Mitsunaga discloses a method for providing emergency assistance by an emergency assistance system (EAS), the method comprising:
generating an emergency registry for an emergency potentially affecting a plurality of users ([0034]-[0035]: creating a database for people to register their medical information for later retrieval when an emergency arises);
providing a web interface for registering on an emergency registry ([0033]-[0035]: user registers their information on the website); 
receiving a registration entry of a user through the web interface, wherein the registration entry comprises emergency data about the user comprising name, phone number or email, and location or location description ([0033]-[0035]: user registers their information on the website); 
storing the registration entry in a ledger of registration entries associated with the emergency potentially affecting the plurality of users ([0034]-[0035]: creating a database for people to register their medical information for later retrieval when an emergency arises); 

Mitsunaga discloses the use of QR code to retrieve user information but is unclear about the limitations of:
receiving a query comprising the name or the phone number from a device associated with an emergency service provider; and 
in response to receiving the query comprising the name or the phone number associated with the user, returning the emergency data about the user to the device associated with the emergency service provider.  

receiving a query comprising the name or the phone number from a device associated with an emergency service provider ([0045]-[0047]: wherein the ANI/ALI system can accept requests for phone number associated with a name and respond with name and location among other information); and 
in response to receiving the query comprising the name or the phone number associated with the user, returning the emergency data about the user to the device associated with the emergency service provider ([0045]-[0047]: being able to return personal and medical information of the user).
It would have been obvious before the effective filing date of the claimed invention to incorporate Klaban’s disclosure to provide more information to assist first responders at the time of an emergency event.

Regarding claim 42, Mitsunaga discloses the method of claim 40, wherein the emergency service provider is an emergency responder responding to the mass emergency ([0029]: first responder using medical information to help user during an emergency event).  

Regarding claim 4, Mitsunaga discloses the method of claim 40, wherein emergency data comprises current health information comprising current symptoms, current medications, current illness or disease, or any combination thereof ([0029]: currently prescribed medications).  

([0029]: allergies).  

Regarding claims 45, Mitsunaga discloses the method of claim 44, wherein all or portion of the medical data is encrypted ([0031]: encrypted through the use of a QR code to access, [0041]).  

Regarding claim 46, Klaban discloses the method of claim 40, wherein the emergency data comprises emergency level, which is optionally depicted with different indicators on an interactive map provided to the emergency service provider (Fig 5, emergency dispatch level of priority of said emergency, eg..high, medium, low).  


Regarding claim 48, Klaban discloses the method of claim 40, wherein the access to the emergency registry is available to authorized emergency responders after checking credentials or verification, and wherein the emergency registry provides differential access to emergency responders and the public ([0027]: setting different permission level to emergency information).  

(Fig. 9, 304 wherein there is an Anonymous emergency).  

Regarding claim 50, Klaban discloses the method of claim 40, further comprising allowing the user to report a new emergency (0024]: reporting of emergency by third-party), update an existing emergency, or check the status of the existing emergency.  

Regarding claim 51, Mitsunaga discloses the method of claim 40, further comprising providing an emergency conference bridge for two or more participants ([0015]: hot links to make calls connected two parties).  

Regarding claim 52, Mitsunaga discloses the method of claim 51, wherein the two or more participants are selected from the group consisting of the user, an associated contact of the user, an emergency contact of the user, an organizational representative, a customer service representative, and an ESP personnel ([0050]: emergency contact and 911 personnel).  

Regarding claim 53, Mitsunaga discloses the method of claim 52, wherein the participants comprise the user and the ESP personnel ([0050]: emergency contact and 911 personnel; [0012]: emergency responder and ESP personnel).  

([0029]: medical baseline information).  

Regarding claim 55, Mitsunaga discloses the method of claim 40, wherein returning the emergency data about the user to the device associated with the emergency service provider comprises providing a weblink, hyperlink or URL link for the emergency registry to the device ([0033]-[0035]: user registers their information on the website).  

Regarding claim 56, Mitsunaga discloses the method of claim 40, wherein the emergency potentially affecting the plurality of users is a natural disaster or medical emergency ([0034]-[0035]: creating a database for people to register their medical information for later retrieval when an emergency arises).  

Regarding claim 58, Mitsunaga discloses the method of claim 40, wherein the emergency registry is configured to be accessible through a social media platform, a URL in a web browser ([0033]-[0035]: user registers their information on the website), or a mobile application installed on an electronic device.  

Regarding claim 59, Mitsunaga discloses the method of claim 40, wherein the emergency data comprises image or video uploaded to the emergency registry by the user ([0029]: photograph identification of user).  


Claims 57 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga in view of Klaban in further view of Klaban (US 10,142,469).

Regarding claim 57, Mitsunaga in view of Klaban discloses all the particulars of the claim but is unclear about the method of claim 40, wherein the user is prompted on social media to register on the emergency registry.  
However, Klaban (US 10,142,469) does disclose the limitation of wherein the user is prompted on social media to register on the emergency registry (Col 7, lines 7-9: the system can be part of social media system). 
It would have been obvious before the effective filing date of the claimed invention to incorporate Klaban’s (US 10,142,469) disclosure to provide more information to assist first responders at the time of an emergency event.

Regarding claim 60, Mitsunaga in view of Klaban discloses all the particulars of the claim but is unclear about the method of claim 40, further comprising providing the emergency registry to an emergency contact or associated contact of the user, wherein the emergency registry is searchable.
However, Klaban (US 10,142,469) does disclose further comprising providing the emergency registry to an emergency contact or associated contact of the user, wherein the emergency registry is searchable (Col 7, lines 15-21: emergency information can be transferred to other users).  
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644